Citation Nr: 1726888	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected pansinusitis/sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The claim for service connection for asthma was previously denied in a final rating decision dated June 2001.  The Veteran submitted new and material evidence and the claim was reopened in July 2015.

The Veteran's bilateral hearing loss, claimed as a right ear condition, was granted service connection in a November 2016 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) with the effective date of May 4, 2007 and with the staged rating of 0 percent prior to September 30, 2016, and 20 percent on and after September 30, 2016.  Although the RO has not yet issued a supplemental statement of the case, the issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS) and the electronic claims file also contains notes regarding work being done on the NOD.  The RO has acknowledged receipt of the NOD which distinguishes this case from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect pending additional action on the NOD, Manlincon is not applicable and the Board will not address the hearing loss issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for asthma, to include as secondary to the service-connected pansinusitis/sinusitis, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, the claim for service connection for asthma must be remanded because there was not substantial compliance with the Board's July 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The July 2015 remand instructed the AOJ to obtain an opinion on the etiology of the Veteran's asthma, to include whether it was aggravated by the service-connected pansinusitis/sinusitis.  The September 2016 examination report does not offer an opinion on the likely cause of the Veteran's asthma, and it does not provide a supporting rationale for the opinion that the Veteran's asthma is not caused by or aggravated by his service-connected pansinusitis/sinusitis.  

An opinion is needed to identify the likely etiology of the Veteran's asthma and offer an opinion on whether the Veteran's asthma is caused by or aggravated by his service-connected pansinusitis/sinusitis.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Phoenix VA Medical Center, from October 2016 to the present and associate them with the claims file or virtual record.

2. Obtain an opinion from a qualified examiner as to the etiology of the Veteran's asthma.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, including a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file, the examiner is requested to provide an opinion, with a supporting rationale, as to the following:

(a) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma had its onset in service, or is otherwise the result of service.  In formulating this opinion, the examiner should review and discuss the September 2004 private treatment record (received June 2009), December 2004 private treatment opinion (received March 2008) and the May 2007 VA treatment records. 

(b) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current asthma has been caused (in whole or in part) by his service-connected pansinusitis/sinusitis.

(c) Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current asthma has been aggravated (undergone a permanent, measurable worsening) by his service-connected pansinusitis/sinusitis.  If the current asthma has been aggravated by his service-connected pansinusitis/sinusitis (service-connected effective July 22, 2004), the examiner should indicate the extent of such aggravation by identifying the baseline level of disability, and providing an explanation for the baseline used.  The baseline may be ascertained by the medical evidence of record and the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim is not granted in full, the Veteran and his representative must be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






